FILED
                                                                                     COURT OF
                                                                                            DIVISION II
                                                                                    2014 NY - 6 Al
                                                                                          Y
                                                                                                   3: 32
                                                                                    STATE OF WASf- MGTOl
    IN THE COURT OF APPEALS OF THE STATE                                            ovF                    G_ ON
                                                                                                            T
                                                                                              TPUT
                                                DIVISION II


STATE OF WASHINGTON,                                                            No. 45263 -4 -II


                                  Respondent,


        v.



IAN D. CLARK,                                                              UNPUBLISHED OPINION


                                  Appellant.


        MAxA, J. —        Ian D. Clark appeals the trial court' s order imposing a community custody

condition prohibiting Clark from frequenting places whose primary business is the sale of liquor.

The State concedes that this condition should be stricken from Clark' s judgment and sentence.

We accept the State' s concession and we strike from Clark' s judgment and sentence the

community custody condition prohibiting him from frequenting places whose primary business

is the sale of liquor. We remand for correction of the judgment.

                                                       FACTS


        Clark dropped a glass pipe containing methamphetamine residue as he was walking away

from   police   officer   Daniel Patton.    Although Patton did not remember from where the pipe


dropped,     a witness observed    the   pipe   fall   out of   the left   pocket   of   Clark'   s   jacket.   Clark was


charged with     and convicted of unlawful possession of methamphetamine.                             At sentencing, the

trial court imposed a condition of community custody that prohibited Clark from going into bars,

taverns, lounges,   or other places whose       primary business is the       sale of    liquor. Clark      appeals.
45263 -4 -II



                                                  ANALYSIS


         Clark appeals his sentence by challenging that the trial court acted without authority in

ordering him not to frequent places whose primary business is the sale of liquor, and the State

concedes.        We conclude that the trial court did not have such authority and remand for

resentencing.


         A sentencing court has discretionary authority to impose crime -related prohibitions under

the terms of community custody.         RCW 9. 94A. 703( 3)( f). A crime -
                                                                         related prohibition is one that


involves "     conduct that directly relates to the circumstances of the crime for which the offender

has been    convicted."      RCW 9. 94A. 030( 10).   We have recognized that a trial court has authority

to prohibit consumption of alcohol as a condition of community custody, regardless of the

offense.     State   v.   Jones, 118 Wn.   App.   199, 206, 76 P.3d 258 ( 2003).   However, community

custody provisions prohibiting purchase and possession of alcohol are invalid where alcohol did

not contribute to the offense. State v. McKee, 141 Wash. App. 22, 34, 167 P.3d 575 ( 2007).

         Here, the trial court at sentencing found that Clark had a chemical dependency that

contributed to the offense. However, the trial court did not find that Clark suffered from alcohol

dependency or that frequenting places whose primary business is the sale of liquor contributed to
the   offense.    Therefore, the trial court lacked the statutory authority to impose the condition at

issue.


           We accept the State' s concession, and order that the community custody condition

prohibiting Clark from frequenting places whose primary business is the sale of liquor be
stricken from Clark' s judgment and sentence. We remand for correction of the judgment.




                                                        2
45263 -4 -II




        A majority of the panel having determined that ,this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




                                               3